United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     August 3, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-10991
                           Summary Calendar


UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

JARVIS ANTONIO DAVIS,
also known as Shorty,

                                                  Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:05-CR-11-2
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant    Jarvis   Antonio    Davis   challenges      his

sentence under 21 U.S.C. § 841(a)(1) & (b)(1)(C) following his

conviction for delivery of a controlled substance.            First, he

asserts that the district court clearly erred in calculating the

quantity of drugs attributable to him.        The district court heard

testimony from witnesses Eric McKinney, Cassandra Moore, and Scott

Tobey that supported its finding that between 500-1500 grams of

cocaine were sold as part of the jointly undertaken criminal


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
activity that included Davis.        As the court’s finding is plausible

in light of the record as a whole, it is not clearly erroneous.

United States v. Caldwell, 448 F.3d 287, 290 (5th Cir. 2006).

     Next,    Davis     contends   that    the   two-level    enhancement   he

received for possessing a firearm was unreasonable.                He complains

that the shotgun he allegedly possessed was never shown to have

been used to facilitate drug trafficking activity.             Although Moore

testified that she saw Davis carry a shotgun into a room and that

Davis told her that he had just traded drugs for it, Davis asserts

that her testimony is not credible.

     An enhancement under U.S.S.G. § 2D1.1(b)(1) is mandated when

the defendant possessed a firearm “‘unless it is clearly improbable

that the weapon was connected with the offense.’” United States v.

Randle, 304 F.3d 373, 378 (5th Cir. 2002)(quoting § 2D1.1, cmt. 3

(2000)).     We will not disturb the district court’s credibility

determinations during sentencing.          See United States v. Sotelo, 97

F.3d 782, 799 (5th Cir. 1996).            Accordingly, the court’s finding

that Davis possessed a firearm in connection with the sale of crack

cocaine is plausible in light of the record, and the application of

the enhancement is not clearly erroneous.             See Caldwell, 448 F.3d

at 290.

     Finally, Davis contests to the district court’s finding that

he failed to demonstrate his acceptance of responsibility clearly.

He argues that the district court unfairly penalized him for

objecting    to   the    drug   quantity     listed    in    the   Presentence

                                      2
Investigation   Report.   Davis   frivolously   asserted   during   the

sentencing hearing, however, that only eight grams of crack cocaine

were involved in the jointly undertaken criminal activity; he also

sponsored testimony by his mother that he had never visited the

town where the activity took place.   As there was a foundation for

the district court’s determination that Davis failed to demonstrate

his acceptance of responsibility, its finding to that effect is not

clearly erroneous.   See United States v. Medina-Anicacio, 325 F.3d

638, 648 (5th Cir. 2003); United States v. Washington, 340 F.3d

222, 227-28 (5th Cir. 2003).

     The sentence imposed by the district court is

AFFIRMED.




                                  3